Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 15, 2001, is
entered into between American Spectrum Realty, Inc., a Maryland corporation (the
“Company”) and Harry A. Mizrahi (“Executive”).

 

Recitals

 

A.            The Company is a corporation intended to be qualified and to
operate as a real estate investment trust under the Internal Revenue Code of
1986, as amended.

 

B.            The Company wishes to employ Executive and Executive wishes to be
employed by the Company, on the terms and conditions set forth below.

 

THEREFORE, the parties agree as follows:

 

1.             Employment Duties. During the Term (as defined in paragraph 2
below), the Company will employ Executive as its Chief Operating Officer and
Senior Vice President. Executive will devote substantially all of his business
time and attention to the performance of his duties under this Agreement.
Executive shall have the duties, rights and responsibilities normally associated
with his position with the Company, together with such other reasonable duties
which are commensurate with his position relating to the operation of the
business of the Company and its affiliates as may be assigned to him from time
to time by the President or Chief Executive Officer of the Company or by the
Board of Directors. Such duties shall include being responsible for the
Company’s interaction with the public capital markets including, research
coverage activities; investor relations, Company branding and public relations
initiatives; trading exchange relationships including, the American Stock
Exchange and related specialists; and, working with the Chief Executive Officer
and with the Board of Directors.  With respect to public capital markets
activities, Executive will be responsible for corporate debt issuance through
private or public placement, publicly or privately placed preferred stock,
publicly or privately placed common stock, and/or other forms of corporate
capital.  In addition, Executive will work in conjunction with the Chief
Executive Officer and Senior Vice President Investments, for sourcing and
negotiating Company acquisitions, including portfolios and individual assets,
and dispositions, including travel to support these activities.  If the Company
shall so request, Executive shall act as an officer and/or director of any of
the subsidiaries of the Company as they may now exist or may be established by
the Company in the future without any compensation other than that provided for
in paragraph 3.

 

2.             Term. The term of Executive’s employment under this Agreement
(the “Term”) will begin on the date of this Agreement and will continue, subject
to the termination provisions set forth in paragraph 5 below, until the first
anniversary of the date hereof, provided that this Agreement will automatically
renew for additional one year periods unless either party gives written notice
to the other not to extend the Term not less than 90 days prior to the then next
upcoming expiration date.

 

3.             Salary and Bonus.

 

a.             Salary. During each year of the Term, Executive will receive a
salary at the initial annual rate of $204,500 (the “Base Salary). The Base
Salary will be adjusted for each

 

 

--------------------------------------------------------------------------------


 

completed property purchase and the revised Base Salary will be paid beginning
with the first pay period following a property acquisition that increases the
cost for all of the Company’s real property above the thresholds as follows:

 

Cost of Completed Property Purchased

 

Revised Annualized Compensation

Over $269 million but less that $750 million

 

$623.70 for each $1,000,000 in increased cost of the Company’s real property

Over $750 million

 

$504,500

 

For purposes of the above calculation of the “Property Cost” it shall be assumed
that the “Property Cost” of the real property currently owned by the Company is
$269,000,000.

 

b.             Bonus. In addition to the Base Salary, the Executive shall be
entitled to an annual incentive bonus payable within 120 days after the end of
each year ended December 31 in an amount which shall be determined in the sole
discretion of the Board of Directors taking into account such factors concerning
the performance of the Company and Executive and Executive’s overall
compensation level, as shall be determined by the Board of Directors. The amount
of the incentive bonus shall be determined in the sole discretion of the Board
of Directors and Executive shall not be entitled to any incentive bonus unless
and until such incentive bonus is approved by the Board of Directors.

 

4.             Fringe Benefits. In addition to the other compensation payable
pursuant to this Agreement, during the Term:

 

a.             Standard Benefits. Executive will be entitled to receive such
fringe benefits and perquisites, including medical and life insurance, as are
generally made available from time to time to senior management employees and
Executives of the Company and to participate in any pension, profit–sharing,
stock option or similar plan or program established from time to time by the
Company for the benefit of its senior management employees.

 

b.             Vacation and Sick Leave. Executive will be entitled to such
periods of paid vacation (not less than three weeks per year) and sick leave
allowance each year that are consistent with the Company’s vacation and sick
leave policy for senior management.

 

c.             Business Expenses. The Company will pay or reimburse Executive
for all business–related expenses incurred by Executive in the course of his
performance of duties under this Agreement, subject to the procedures
established by the Company from time to time with respect to incurrence,
substantiation, reasonableness and approval, including without limitation dues,
meeting expenses and travel costs for professional organizations not to exceed
$10,000.00 per calendar year.

 

d.             Stock Options. Executive shall be entitled to participate in
employee stock plans from time to time established for the benefit of employees
of the Company in accordance with the terms and conditions of such plans.
Simultaneously with the closing of the consolidation of the Company pursuant to
the Company’s Registration Statement on Form S–4, Executive shall receive (i)
pursuant to and subject to the Company’s 2001 Omnibus Stock  Plan (the “Plan”),
a stock option grant for 50,000 shares of restricted common stock. The options
shall be exercisable as follows: (i)

 

2

--------------------------------------------------------------------------------


 

50% on the date hereof at an option exercise price of $15.00 per share and (ii)
50% on April 15, 2002 at an option exercise price equal to the price that the
stock is trading on April 15, 2002 or if there is no established market, at the
fair market value of the stock as determined by the Board of Directors in its
sole discretion.  Executive has previously received a grant of 35,000 shares of
restricted common stock pursuant to the Plan which shares shall be subject to
repurchase by the Company on termination of Executive’s employment for Cause or
by the Executive without Good Reason prior to October 15, 2002 for a price of
$.01 per share, which repurchase option shall lapse in its entirety on October
14, 2002. Notwithstanding the foregoing, stock options granted to Executive
shall become fully exercisable and repurchase restrictions on stock grants shall
lapse in full upon (i) a Change of Control of the Company (as defined herein) or
(ii) Executive’s termination of employment by Executive with Good Reason or by
the Company without Cause, and Executive shall have one (1) year from such
termination, or remaining term of the option, if earlier, to exercise such
options.

 

 

5.             Termination of Employment.

 

a.             Death and Disability. Executive’s employment under this Agreement
will terminate immediately upon his death and upon 30 days’ prior written notice
given by the Company in the event Executive is determined to be “permanently
disabled” (as defined below).

 

b.             For Cause. The Company may terminate Executive’s employment under
this Agreement for “Cause” (as defined below) upon providing Executive written
notice of termination, which notice will describe in detail the basis of such
termination and will become effective immediately after Executive’s receipt
thereof unless Executive (i) cures to the satisfaction of the Board of Directors
the alleged violation or other circumstance which was the basis of such
termination within such thirty (30) day notice period or (ii) sends, within
thirty (30) days, written notice to the Board disputing in good faith the
existence of Cause and requesting arbitration of such dispute pursuant to
paragraph 9 below. During the pendency of the arbitration, Executive will
continue to receive all compensation and benefits to which he is entitled
hereunder but shall have no duties or authority in connection with any
activities of the Company.  If the Company is not successful in obtaining a
determination by the arbitrators that there was Cause for termination, the
Company will pay Executive’s reasonable expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, in connection with such dispute
resolution and Executive may elect to terminate his employment and shall receive
the payments and benefits set forth in paragraph 6(b) as if his employment were
terminated without Cause.  If the Company is successful in obtaining a
determination by the arbitrators that there was Cause for termination, the
Executive shall pay the Company’s expenses, including without limitation,
reasonable attorneys’ fees and disbursements, in connection with such dispute
resolution.

 

c.             For Good Reason. Executive may terminate his employment under
this Agreement for “Good Reason” (as defined below) upon providing the Company
30 days’ prior written notice of termination, which notice will detail the basis
of such termination and will become effective on the 30th day after the
Company’s receipt thereof, unless the Company cures the alleged violation or
other circumstance which was the basis of such termination within such 30–day
notice period; provided that any termination pursuant to (d)(iii)(C) of the
definition of Good Reason shall be made by notice given not more than 60 days
after the effective date of the Change of Control (as defined below).

 

 

3

--------------------------------------------------------------------------------


 

d.             Definitions. For purposes of this Agreement:

 

(i)            Executive will be deemed “permanently disabled” if he becomes
unable to discharge his normal duties as contemplated under this Agreement for
more than six consecutive months as a result of incapacity due to mental or
physical illness as determined by a physician acceptable to Executive and the
Company and paid by the Company, whose determination will be final and binding.
If Executive and the Company are unable to agree on a physician, Executive and
the Company will each choose one physician who will mutually choose the third
physician, whose determination will be final and binding.

 

(ii)           “Cause” means either (A) a breach by Executive of any material
provisions of this Agreement, but only if, after notice provided in subparagraph
(b) above, Executive fails to cure such breach, (B) action by Executive
constituting willful misconduct in connection with performing his duties as set
forth by the Board of Directors or as established by law based on Executive’s
position with the Company, (C) an act of fraud, misappropriation of funds or
embezzlement by Executive in connection with his employment hereunder; or
(D) Executive is convicted of, pleads guilty to or confesses any felony.

 

(iii)          “Good Reason” means the occurrence of any of the following,
without the prior written consent of Executive: (A) a breach by the Company of
any of its material obligations under this Agreement, but only if after
expiration of the 30 day notice period provided in subparagraph (c) above, the
Company fails to cure such breach or (B) a Change of Control as herein defined,
or (C) the withdrawal without Executive’s consent of any material part of
Executive’s responsibilities, duties or authority as previously discharged or as
set forth in this Agreement or (D) the harassment of Executive intended,
designed or which would have the foreseeable effect of causing Executive to
resign or abandon Executive’s employment with Company or (E) change of location
of Company’s offices where Executive is currently employed to a location more
than thirty miles from such location.

 

(iv)                              “Change of Control” means the occurrence of

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d–3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, Voting Securities which are acquired in a “Non–Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non–Control Acquisition” shall mean an acquisition by (a)
an employee benefit plan (or a trust forming a part thereof) maintained by (i)
the Company or (ii) any corporation or other Person of which a majority of its
voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Subsidiary”), (b) the Company or its Subsidiaries, (iii) any corporation or
other Person the majority of its voting power or its voting equity securities is
owned, directly or indirectly, by William J. Carden or

 

 

4

--------------------------------------------------------------------------------


 

John N. Galardi or (iv) any Person in connection with a “Non–Control
Transaction” (as hereinafter defined);

 

(b)           The individuals who, as of the date of this Agreement, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least two-thirds of the members of the Board; provided, however,  that if the
election, or nomination for election by the Company’s common stockholders, of
any new director was approved by a vote of at least two–thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a–11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

 

(c)           Approval by stockholders of the Company of:

 

(i)            A merger, consolidation or reorganization involving the Company,
unless such merger, consolidation or reorganization is a “Non–Control
Transaction” a “Non–Control Transaction” shall mean a merger, consolidation or
reorganization of the Company where:

 

(A)          the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

 

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization, constitute at least two–thirds of the members
of the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the Voting Securities
of the Surviving Corporation, and

 

(C)           no Person other than (i) the Company, (ii) any Subsidiary, (iii)
any employee benefit plan (or any trust forming a part thereof) maintained by
the Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person
who, immediately prior to such merger, consolidation or reorganization had
Beneficial Ownership of thirty percent (30%) or more of the then outstanding
Voting Securities has Beneficial Ownership of thirty percent (30%) or more

 

 

5

--------------------------------------------------------------------------------


 

of the combined voting power of the Surviving Corporation’s then outstanding
voting securities.

 

(ii)           A complete liquidation or dissolution of the Company;

 

or

 

(iii)          The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.  In no event shall stock option ownership be
considered in calculating Change of Control.

 

6.             Benefits Upon Termination.

 

a.             Termination with Cause or Resignation. Upon termination of
Executive’s employment by the Company for Cause or a voluntary resignation by
Executive (other than for Good Reason pursuant to paragraph 5(c) above) during
the Term, the Company will remain obligated to pay Executive only the unpaid
portion of his Base Salary and benefits to the extent accrued through the
effective date of termination and reimburse Executive for all expenses. Any
amount due under this subparagraph will be payable within 30 days after the date
of termination. In addition to whatever other rights or remedies the Company may
have at law or in equity, all stock options held by Executive, whether vested or
unvested as of the date of termination, shall immediately expire on the date of
termination and all unvested stock–based grants shall immediately expire.

 

b.             Termination without Cause or for Good Reason. The Company shall
also have the right to terminate Executive’s employment without Cause. Upon
termination of Executive’s employment (x) by the Company without Cause or (y) by
Executive for Good Reason, in addition to the stock options and stock grants to
be retained by Executive in accordance with Section 4(d) hereof, Executive will
be entitled to the benefits provided below, subject to signing by Executive of a
general release of claims in a form reasonably satisfactory to the Company and
Executive:

 

(i)            the Company will pay as severance pay to Executive, in equal
monthly installments over a twelve month period, an amount (the “Severance
Amount”) equal to one times the sum of the Executive’s Base Salary and bonus for
the immediately preceding calendar year or fifty (50%) percent of the base
salary if the termination is in the first calendar year of employment (which
shall be annualized if the applicable calendar year is less than a full year);

 

 

6

--------------------------------------------------------------------------------


 

 (ii)          subject to Executive making a valid election to continue medical
coverage under the Company’s group health plan, the Company will pay Executive’s
COBRA premium for the shorter of (x) 12 months following Executive’s termination
of employment or (y) the end of the COBRA continuation period;

(iii)          pay Executive the unpaid portion of his Base Salary and benefits
to the extent accrued through the effective date of termination and any bonus
previously approved by the board for a prior year and not yet paid; and

 

(iv)          reimburse Executive for all expenses.

 

c.             Termination Upon Death or Permanent Disability. Upon termination
of Executive’s employment upon Executive’s death or permanent disability, in
addition to the stock options and stock grants to be retained by Executive or
his estate in accordance with Section 4(d) hereof, Executive or Executive’s
estate will be entitled to the benefits provided below, subject to signing by
Executive or Executive’s estate of a general release of claims in a form
reasonably satisfactory to the Company:

 

(i)            the Company will pay as severance pay to Executive or Executive’s
estate, in equal monthly installments over a twelve–month period, an amount
equal to the Executive’s Base Salary as in effect on the date of termination of
employment;

 

(ii)           subject to Executive making a valid election to continue medical
coverage under the Company’s group health plan, the Company will pay Executive’s
COBRA premium for the shorter of (x) 12 months following Executive’s termination
of employment or (y) the end of the COBRA continuation period;

 

(iii)          pay Executive the unpaid portion of his Base Salary and benefits
to the extent accrued through the effective date of termination and any bonus
previously approved by the board for a prior year and not yet paid; and

 

(iv)          reimburse Executive for all expenses.

 

d.             No Mitigation. Executive will not be required to mitigate the
amount of any

payment provided for in this paragraph 6 by seeking other employment or
otherwise, nor will the amount of any payment or benefit provided for in this
paragraph 6 be reduced by any compensation earned by him as the result of
employment by another employer or by retirement benefits after the date of
termination.

 

e.             Expiration of this Agreement. In the event the Term of this
Agreement expires without having otherwise been previously terminated pursuant
to paragraph 5 above or by the Company without Cause, Executive will not be
entitled to any severance compensation whatsoever under this paragraph 6.

 

7.             No Solicitation; Confidentiality; Competition; Cooperation.

 

a.             During the Restricted Period (defined below), neither Executive
nor any Executive–Controlled Person (defined below) will, without the prior
written consent of the Board, directly or indirectly solicit for employment,
employ in any capacity or make an unsolicited recommendation to any other person
that it employ or solicit for employment any person who is or

 

 

7

--------------------------------------------------------------------------------


 

was, at any time during the Restricted Period, an officer, executive or employee
of the Company or of any of its affiliates. As used in this Agreement, the term
“Executive–Controlled Person” shall mean any company, partnership, firm or other
entity as to which Executive possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

b.             Executive acknowledges that, through his status as Chief
Operating Officer and Senior Vice President of the Company, he has, and will
have, possession of important, confidential information and knowledge as to the
business of the Company and its affiliates, including, but not limited to,
knowledge of marketing and operating strategies, acquisition, leasing and other
agreements, financial results and projections, future plans, the provisions of
other important contracts entered into by the Company and its affiliates,
possible acquisitions and similar information. Executive agrees that all such
knowledge and information constitutes a vital part of the business of the
Company and its affiliates and is by its nature trade secrets and confidential
information proprietary to the Company and its affiliates (collectively,
“Confidential Information”). Executive agrees that he shall not, so long as the
Company remains in existence, divulge, communicate, furnish or make accessible
(whether orally or in writing or in books, articles or any other medium) to any
individual, firm, partnership or corporation, any knowledge or information with
respect to Confidential Information directly or indirectly useful in any aspect
of the business of the Company or any of its affiliates. The obligations of
confidentiality set forth herein shall not apply to any Confidential Information
which is:

 

(i)            possessed by Executive prior to receipt from the Company, other
than through prior disclosure by the Company, as evidenced by Executive’s
written records;

 

(ii)           published or available to the general public otherwise than
through a breach of this Agreement or other obligation of confidentiality by
Executive;

 

(iii)          obtained by Executive from a third party with a valid right to
disclose such Confidential Information, provided that such third party is not
under a confidentiality obligation to the Company;

 

(iv)          independently developed by employees of Executive who had no
knowledge of the Company’s Confidential Information as evidenced by Executive’s
written records; or

 

(v)           required to be disclosed pursuant to law, regulation, or court
order provided, however, that Executive gives the Company prompt, written notice
prior to disclosure in order to allow that party to take whatever action it
deems necessary to protect its Confidential Information.

 

c.             All memoranda, notes , notebooks, lists, records and other
documents or papers (and all copies thereof), including such items stored in
computer memories, portable computers and the like, on microfiche, disk or by
any other means, made or compiled by or on behalf of Executive or made available
to him relating to the Company are and shall be the Company’s property and shall
be delivered to the Company promptly upon the termination of Executive’s
employment with the Company or at any other time on request and such information
shall be held confidential by Executive after the termination of his employment
with the Company.

 

 

8

--------------------------------------------------------------------------------


 

d.             Following Executive’s termination of employment, Executive will
cooperate with the Company, its executives, counsel and other professional
advisors (i) to the extent reasonably possible with respect to the consummation
of matters that were in progress at the time of Executive’s termination of
employment and (ii) with respect to any litigation or regulatory matters arising
out of or related to the business, operations, or personnel of the Company
(including participation in depositions, hearings and trials, as and if deemed
necessary or appropriate by the Company, execution of appropriate affidavits and
participation in interviews with Company counsel). The Company shall compensate
Executive on a reasonable basis for any services provided by Executive pursuant
to this paragraph 7(d).

 

e.             The provisions contained in this paragraph 7 as to the time
periods, scope of activities, persons or entities affected, and territories
restricted shall be deemed divisible so that, if any provision contained in this
paragraph 7 is determined to be invalid or unenforceable, such provisions shall
be deemed modified so as to be valid and enforceable to the full extent lawfully
permitted.

 

f.              Executive agrees that the provisions of this paragraph 7 are
reasonable and necessary for the protection of the Company and that they may not
be adequately enforced by an action for damages and that, in the event of a
breach thereof by Executive or any Executive-Controlled Person, the Company
shall be entitled to apply for and obtain injunctive relief in any court of
competent jurisdiction to restrain the breach or threatened breach of such
violation or otherwise to enforce specifically such provisions against such
violation, without the necessity of the posting of any bond by the Company.
Executive further covenants and agrees that if he shall violate any of his
covenants under this paragraph 7, the Company shall not be obligated to make any
payments or provide any benefits provided in paragraph 6 and the Company shall
be entitled to recover any amounts previously paid pursuant to paragraph 6. Such
a remedy shall, however, not be exclusive and shall be in addition to any
injunctive relief or other legal or equitable remedy to which the Company is or
may be entitled. Accordingly, Executive and Company agree that they shall
reimburse the prevailing party for any reasonable attorneys’ fees and expenses
that the prevailing party might incur in any action brought to enforce this
paragraph 7 if it is judicially determined that Executive has or has not
breached this paragraph 7.

 

8.             Indemnification. To the full extent permitted by applicable law,
Executive shall be defended, indemnified and held harmless by the Company
against any and all judgments, penalties, fines, amounts paid in settlement, and
other reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements) actually incurred by Executive in connection with any
threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or any of its
subsidiaries or affiliates, but the Executive shall not be indemnified for his
own gross negligence willful misconduct or fraud.  Indemnification under this
paragraph 8 shall be in addition to, and not in substitution of, any other
indemnification by the Company of its officers and directors.

 

9.             Arbitration. The parties hereto will endeavor to resolve in good
faith any controversy, disagreement or claim arising between them, whether as to
the interpretation, performance or operation of this Agreement or any rights or
obligations hereunder.  If they are unable to do so, any such controversy,
disagreement or claim will be submitted to binding arbitration, for final
resolution without appeal by either party giving written notice to the other of
the existence of a dispute which it desires to have arbitrated. The arbitration
will be conducted in New

 

 

9

--------------------------------------------------------------------------------


 

York, New York by a single neutral arbitrator and win be held in accordance with
the rules of the American Arbitration Association.  The decision and award of
the arbitrators must be in writing and will be final and binding upon the
parties hereto. Judgment upon the award may be entered in any court having
jurisdiction thereof, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
expenses of arbitration will be borne in accordance with the determination of
the arbitrator with respect thereto, except as otherwise specified in paragraph
5(b) above. Pending a decision by the arbitrator with respect to the dispute or
difference undergoing arbitration, all other obligations of the parties will
continue as stipulated herein, and all monies not directly involved in such
dispute or difference will be paid when due.

 

10.           Miscellaneous.

 

a.             Executive represents and warrants that he is not a party to any
agreement, contract or understanding, whether employment or otherwise, which
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.

 

b.             The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction will remain binding and
enforceable.

 

c.             The rights and obligations of the Company under this Agreement
inure to the benefit of, and will be binding on, the Company and its successors
and permitted assigns, and the rights and obligations (other than obligations to
perform services) of Executive under this Agreement will inure to the benefit
of, and will be binding upon, Executive and his heirs, personal representatives
and permitted assigns; provided, however, that Executive shall not be entitled
to assign or delegate any of his rights and obligations under this Agreement
without the prior written consent of the Company; provided, further, that the
Company shall not have the right to assign or delegate any of its rights or
obligations under this Agreement except to a corporation, partnership or other
business entity that is, directly or indirectly, controlled by the Company.

 

d.             Any notice to be given under this Agreement will be personally
delivered in writing or will have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested, and if mailed to the Company, will be addressed to its
principal place of business, attention: Secretary, and if mailed to Executive,
will be addressed to him at his home address last known on the records of the
Company or at such other address or addresses as either the Company or Executive
may hereafter designate in writing to the other.

 

e.             The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy will not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.

 

 

10

--------------------------------------------------------------------------------


 

f.              THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF LAWS.

 

g.             Captions and paragraph headings used herein are for convenience
and are not a part of this Agreement and will not be used in construing it.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

 

 

AMERICAN SPECTRUM REALTY, INC.

 

 

 

By:

/s/ William J. Carden

 

 

Name:

William J. Carden

 

Title:

President

 

 

 

/s/ Harry A. Mizrahi

 

HARRY A. MIZRAHI

 

 

 

 

11

--------------------------------------------------------------------------------